Citation Nr: 0104672	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-49 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability, 
currently claimed as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from May 1995 and December 1995 decisions from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 1995 decision denied 
entitlement to service connection for a skin disability as 
secondary to exposure to herbicides, and the December 1995 
decision confirmed the earlier decision.  

Although the VARO characterized the December 1995 and July 
1996 decisions as denials of applications to reopen the 
claim, the veteran's March 1996 statement served as a timely 
notice of disagreement with the May 1995 and December 1995 
decisions.   See 38 C.F.R. § 20.201 (2000).  Therefore, the 
actual issue before the Board is whether the veteran is 
entitled to service connection for a skin disability, 
currently claimed as secondary to exposure to herbicides.  

Since March 1996, a permanent and total rating has been in 
effect for service-connected posttraumatic stress disorder 
(PTSD), bilateral hearing loss, tinnitus, urethral stricture, 
a pelvic fracture, and residuals of a nasal fracture.  

There has also been a significant change in the law since the 
August 1999 rating decision denied service connection for 
onychomycosis and compensation for a dental condition and/or 
gum disease as a result of exposure to herbicides as not well 
grounded.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which was signed into 
law on November 9, 2000, eliminated the concept of a well-
grounded claim.  Therefore, the issues of entitlement to 
service connection for onychomycosis and compensation for a 
dental condition and/or gum disease as a result of exposure 
to herbicides are referred to the RO for any appropriate 
action, including readjudication under the current law.  


FINDING OF FACT

The medical evidence includes a VA medical opinion that links 
current seborrheic dermatitis to active service.  


CONCLUSION OF LAW

Seborrheic dermatitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination and filed lay 
statements with the RO.  In June 2000, the RO mailed a timely 
notice of the July 2000 hearing to the veteran at his last 
known address, with a copy to his representative.  38 C.F.R. 
§ 19.76 (2000).  Although the notice was not returned in the 
mail, the veteran failed to appear at the July 2000 hearing.  
The veteran and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  Therefore, the Board will adjudicate the 
claim based on the current evidence of record as though the 
request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).  The VA has fulfilled its duty to assist 
the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  The veteran must present 
medical evidence of a current skin disability, of incurrence 
or aggravation of a skin disability in service, and of a 
nexus between an in-service skin disability and a current 
skin disability.  See Epps v. Brown, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).  

The September 1998 and January 1999 VA treatment records show 
that the veteran currently has seborrheic dermatitis.  A 
valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  VA examiners also 
noted seborrheic dermatitis on the veteran's scalp, face, and 
behind the left ear in May 1989 and February 1990.  

Service medical records show no diagnosis or treatment of a 
skin disability in service, except for facial eczema in June 
1968, which the examiner attributed to a beating by a service 
friend.  The veteran's lay statements will be accepted in 
lieu of an official in-service record of diagnosis or 
treatment of seborrheic dermatitis because he served in 
combat.  If the veteran engaged in combat with the enemy in 
active service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154 (West 1991).  The veteran's lay statements 
are consistent with combat service because he asserts that he 
incurred a rash around his chin and behind his ears during 
infantry service in Vietnam.  Indeed, Form DD 214 confirms 
one year of infantry service in Vietnam for which the veteran 
earned the Vietnam Service Medal with three Bronze Service 
Stars, the Republic of Vietnam Campaign Medal, and a Combat 
Infantryman Badge.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
entitlement to service connection for seborrheic dermatitis.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Against service connection, the veteran's skin was normal at 
a January 1972 VA examination and four Army Reserve 
examinations from November 1981 to April 1987.  The veteran 
denied a history of skin disease until May 1989, over 20 
years after service, when a February 1990 VA examiner opined 
that the veteran's skin complaints were not related to 
alleged exposure to Agent Orange.  The veteran's only current 
skin disability, seborrheic dermatitis, is not one of the 
presumptive diseases associated with exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
veteran is also a lay person who is not competent to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In support of service connection, however, the January 1999 
VA examiner related current seborrheic dermatitis to the 
veteran's reports of red scaly facial skin eruptions in 
Vietnam.  Although the first diagnosis of facial seborrheic 
dermatitis appeared in the record in 1989, the veteran showed 
continuity of symptomatology because, including reports to a 
VA examiner in April 1991, he has consistently reported 
having facial skin rashes treated with hydrocortisone cream 
for over 20 years since service.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).  There is also no 
medical evidence to refute the January 1999 VA examiner's 
indication that some event in Vietnam caused the veteran's 
current seborrheic dermatitis.  The January 1999 VA examiner 
stated that the veteran developed red scaly eruptions on his 
forehead and along his nasolabial folds in Vietnam consistent 
with seborrheic dermatitis noted at the January 1999 VA 
examination.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the provisions of 38 C.F.R. § 3.309, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  



ORDER

Entitlement to service connection for seborrheic dermatitis 
is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

